Citation Nr: 0335446	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals of a left shoulder dislocation, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal arises from a February 2002 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which continued an evaluation 
of 30 percent for service-connected postoperative residuals 
of a left shoulder dislocation (minor arm).

In April 1999, the RO received the veteran's request for a 
hearing at the local VA office before a member of the Board 
of Veterans' Appeals.  In November 1999, the RO received the 
veteran's request to cancel his Travel Board hearing and 
schedule a hearing at the local VA office before a North 
Little Rock Regional Office Review Officer.  The hearing was 
scheduled for November 1999, but the veteran failed to 
report.  As there have been no further requests for a 
hearing, the Board will proceed without delay.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   A review of the 
records in this case reflects that the veteran has never been 
provided with notice of the Veterans Claims Assistance Act of 
2000.  

In addition, although the veteran has undergone several VA 
examinations, the examiners were unable to determine the 
degree of functional loss due to pain in his left shoulder.  
Therefore, it would be beneficial to have the veteran undergo 
a current VA examination which adequately describes 
functional impairment as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.  

Finally, in an October 2002 report of contact, it was 
indicated that the veteran stated that all medical 
information was at the VA Medical Center in Little Rock.  It 
does not appear that any attempt was made to obtain these 
records.

Accordingly, the Board has determined that additional 
assistance is required and this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

2.  The RO should contact the VA 
Medical Center in Little Rock and 
obtain copies of all records concerning 
treatment of the veteran's left 
shoulder at that facility since January 
2001.  .

3.  Thereafter, the veteran should be 
provided with an orthopedic examination 
of his left shoulder to determine the 
current nature and severity of his 
condition.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies.  The 
examiner should describe in detail any 
functional loss due to the veteran's 
service-connected postoperative 
residuals from a dislocated left 
shoulder.  In particular, the examiner 
should be asked to determine whether 
the veteran's left shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-
ups or when the left shoulder is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare- ups.  The 
examiner should indicate whether any 
pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by his visible behavior.  All 
opinions expressed should be supported 
by appropriate evidence and rationale.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




